United States Court of Appeals
                                                                                             Fifth Circuit

                      IN THE UNITED STATES COURT OF APPEALS                               FILED
                                                                                          April 6, 2006
                                    FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk

                                             No. 05-20044
                                           Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

JESUS LOPEZ-MOYA,

                                                                                         Defendant-
                                                           Appellant.

                       ---------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Southern District of Texas
                                       USDC No. 4:04-CR-382-2
                       ---------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       The attorney appointed to represent Jesus Lopez-Moya (Lopez) moves to withdraw as

counsel and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Our

independent review of the record reveals a potentially nonfrivolous sentencing issue involving the use




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of judge-found facts to enhance a sentence prior to United States v. Booker, 543 U.S. 220 (2005).



       Lopez completed his term of imprisonment on November 10, 2005, and was deported from

the United States. If this court were to order that Lopez be resentenced in light of Booker, Lopez

would have to appear before the district court. However, it is illegal for Lopez, as someone who has

been deported from the United States, to reenter the United States without the permission of the

Attorney General of the United States. 8 U.S.C. § 1326(a). Thus, even if we were to decide that

Lopez was improperly sentenced under Booker, that he may not reenter the United States for

resentencing means there is no relief we can grant him.

       As there is no relief we can grant Lopez, his appeal is moot. United States v. Clark, 193 F.3d

845, 847-48 (5th Cir. 1999). Accordingly, this appeal is DISMISSED as moot.




                                               -2-